DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 09/03/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both side cover (Fig. 3A) and radiant exhauster (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120b" and "191" have both been used to designate temperature detection member (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First gas supplier (first gas duct and gas supply pipes, or similar, para. [0035], [0056]) in claims 1-4, 11-12.
Second gas supplier (second gas duct and gas supply pipes, or similar, para. [0035], [0056]) in claims 1-4, 11-12.
Radiant exhauster (exhaust pipe or similar, para. [0035]) in claim 3, 5.
First temperature detection member (profile thermocouple or similar, para. [0049]) in claim 8.
Second temperature detection member (profile thermocouple or similar, para. [0049]) in claim 8.
External adiabatic member (adiabatic block or similar, para. [0024]) in claim 13.
Heating member (adiabatic block with heater element or similar, para. [0042]) in claim 13.
Exhaust measurement member (not sure of this structure unless it is a sensor, para. [0076]) in claim 15.
Exhaust control member (unknown structure, para. [0077-0078]) in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a controller configured to the reaction tube" in last line of the claim. It is unclear what the controller is “configured to do.” Examiner will interpret broadly. Appropriate clarification is requested.
Claim 11 recites the limitation “gas supply holes of the reaction tube” in the claim.  It is unclear how there are holes in the reaction tube. They appear to be of the heater instead. Examiner will interpret as “gas supply holes of the heater.” Appropriate clarification is requested. 
Claim 12 recites the limitation “gas supply holes of the reaction tube” in the claim.  It is unclear how there are holes in the reaction tube. They appear to be of the heater instead. Examiner will interpret as “gas supply holes of the heater.” Appropriate clarification is requested. 
Claim 14 recites the limitation "that of the gas supply hole" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “that of a gas supply hole.” It is noted that there is no gas supply hole claimed in claim 13 or claim 1. Appropriate clarification is requested.
Claim 15 recites the limitation "connected to the radiant exhauster" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “connected to a radiant exhauster.” It is noted that there is no 
Claim limitations “Exhaust measurement member,” “Exhaust control member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0276938 to “Sugishita.”
Claim 1: Sugishita discloses an apparatus for processing a substrate, the apparatus comprising: a reaction tube (11 [process tube], Fig. 1, 5) configured to receive a substrate boat (31 [boat]) in which a plurality of the substrates (1 [substrates]) are stacked to process the substrates (para. [0028]); a side cover (41 [case]) configured to receive the reaction tube (11, Fig. 1, para. [0034]); a heater (42/56) lining the interior of the side cover (41, para. 0035]); a first gas supplier (top five 100’s, Fig. 5) arranged at an upper portion of the side cover (upper portion of 41) to supply a cooling gas to a space between the side cover (41) and the reaction tube (11) at a first supply rate (para. [0057] where first gas supplier has controllable flow rate); a second gas supplier (lower two 100’s) arranged at a lower portion of the side cover (lower portion of 41) to supply the cooling gas to the space at a second supply rate different from the first supply rate (para. [0057] where second gas supplier has a controllable flow rate, see also para. [0076] where it is possible to adjust the opening degrees of control calves differently for each of the zones); and a controller (200 [main controller], Fig. 6) configured to the reaction tube (interpreted to control the reaction tube, para. [0066]).
Claim 2: Sugishita discloses wherein the first gas supplier (top 100, Fig. 5, Sugishita) is arranged at the upper portion of the side cover (upper 41) to supply a cooling gas to the space between an Upper portion of the side cover (and an upper portion of the reaction tube (between upper 41 and upper 11) at the first supply rate (see para. [0057-0058] where the flow rate is controllable); and the second gas supplier (lower 100) is arranged at the lower portion of the side cover (lower 41) to supply the cooling gas to the space between a lower portion of the side cover and a lower portion of the reaction 
Claim 3: Sugishita discloses further comprising: a lid (80 [ceiling wall part], Fig. 1, 5), arranged on the side cover (41, see Fig. 1, 5), to seal an opened upper surface of the side cover (upper surface of 41, seal is interpreted as cover to close a space); and a radiant exhauster (82 [exhaust duct]), connected with the lid (80, see fig. 5), to exhaust the cooling gas in the side cover (see para. [0043]).
Claim 4: Sugishita does not explicitly disclose wherein the first gas supplier supplies a larger amount of the cooling gas compared to the amount of the cooling gas supplied by the second gas supplier. Yet see para. [0076] in Sugishita where it is possible to adjust the opening degrees of control calves differently for each of the zones, rendering it capable of being higher or lower. Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 5:
Claim 6: Sugishita discloses wherein the reaction tube (11, Fig. 5. Sugishita) is divided into a plurality of vertically arranged regions (para. [0035] where plurality of regions or zones are present]), and the heater (42/56) is divided into a plurality of heating members (106 [ring-shaped buffer parts]) corresponding to the regions (106, para. [0035]).
Claim 7: Sugishita discloses further comprising a temperature sensor (65 [thermocouple], Fig. 5) configured to measure temperatures of the regions (para. [0084-0085]).
Claim 9: Sugishita discloses wherein the controller (200, Fig. 5, Sugishita) receives measured temperatures from the temperature sensor (65) to independently control the heating members based on the measured temperatures (para. [0085]).
Claim 10: Sugishita discloses wherein each of the heating members (106, Fig. 5, Sugishita) has an annular shape (see Fig. 5), configured to surround the reaction tube (11, para. [0035]), and a plurality of gas supply holes (107 [gas introduction path]) are arranged between the heating members (106) along a peripheral direction of the heating member (106) and spaced apart from each other by a uniform gap (107, para. [0062-0064]).
Claim 13: Sugishita discloses wherein an external adiabatic member (42 [heat insulating structure], Fig. 1, Sugishita) is interposed between the side cover (41) and each heating member (42/56) in the heater (42/56, para. [0035], [0041]), and an internal passageway (between 11 and 42/56), between the heating member (42/56) and the 
Claim 14: Sugishita discloses wherein each of the passageways (between 11 and 42/56, Fig. 5, Sugishita) appear to have a width greater than that of a gas supply hole (107, see Fig. 2, 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita as applied to claims 1-7, 9-10, 13-14 above, and further in view of US 2011/0223693 to Sugishita (“Sugishita’693”).
Claim 8: Sugishita does not disclose wherein the temperature sensor comprises: a first temperature detection member, arranged in the reaction tube, to measure the temperatures of the regions; and a second temperature detection member, arranged between the reaction tube and the heater, provided to each of the regions.
However Sugishita’693 discloses a temperature sensor (60 [temperature detection unit], Fig. 3) comprises: a first temperature detection member (64 [second thermocouple]), arranged in the reaction tube (inside 12 [heat tube]), to measure the temperatures of the regions (58-n [region of the heater], para. [0039]); and a second temperature detection member (62 [first thermos couple]), arranged between the reaction tube (12) and the heater (58 (heater]), provided to each of the regions (58-n) for the purpose of a temperature in the reaction tube reaching a processing temperature set in the controller (para. [0039]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and configuration taught by Sugishita’693 with motivation to have a temperature in the reaction tube reaching a processing temperature set in the controller.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita as applied to claims 1-7, 9-10, 13-14 above.
Claim 11: Sugishita discloses wherein the first gas supplier (top four-five 100’s, Fig. 5, Sugishita) comprises a first duct (top four-five 101’s [inlet pipe]), and the first duct is considered capable to be connected to about 60% to about 90% of upper gas supply holes (upper 107 [gas introduction path]) among total gas supply holes (all 107) of the heater (42, see Fig. 5).
Claim 12: Sugishita discloses wherein the second gas supplier (lower 1-3 100’s, Fig. 5, Sugishita) comprises a second duct (1-3 101’s), and the second duct is considered capable to be connected to about 10% to about 40% of lower gas supply holes (lower 107 [gas introduction path]) among the total gas supply holes (all 107) of the heater (42, see Fig. 5).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita as applied to claims 1-7, 9-10, 13-14 above, and further in view of US 2010/0130024 to “Takasawa.” 
Claim 15: Sugishita does not disclose wherein the controller comprises:  an exhaust measurement member, connected to a radiant exhauster, to measure an exhaust pressure or an exhaust speed of the radiant exhauster; and an exhaust control member configured to determine whether the exhaust pressure or the exhaust speed of the radiant exhauster, measured by the exhaust measurement member, is beyond a predetermined set value or not to decrease the exhaust pressure or the exhaust speed of the radiant exhauster 
Takasawa discloses wherein a controller (121 [controller], Fig. 1) comprises:  an exhaust measurement member (245 [pressure sensor]), connected to a radiant exhauster (231 [exhaust pipe]), to measure an exhaust pressure or an exhaust speed of the radiant exhauster (see para. [0067]); and an exhaust control member (121) configured to determine whether the exhaust pressure or the exhaust speed of the radiant exhauster (231), measured by the exhaust measurement member (245), is beyond a predetermined set value or not to decrease the exhaust pressure or the exhaust speed of the radiant exhauster to no more than the set value when the measured exhaust pressure or the measured exhaust speed of the radiant exhauster is beyond the set value (see para. [0067] where opening and closing of APC valve (244) and pressure adjusting operations are based on 245 via predetermined pressure, para. [0063]) for the purpose of providing an exhaust system that detects the pressure to adjust the pressure environment as necessary (para. [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components above as taught Takasawa with motivation to provide an exhaust system that that detects the pressure to adjust the pressure environment as necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718